Name: Commission Regulation (EC) NoÃ 1627/2006 of 24 October 2006 amending Regulation (EC) NoÃ 794/2004 as regards the standard forms for notification of aid
 Type: Regulation
 Subject Matter: economic policy;  competition;  information and information processing;  cooperation policy;  documentation
 Date Published: nan

 1.11.2006 EN Official Journal of the European Union L 302/10 COMMISSION REGULATION (EC) No 1627/2006 of 24 October 2006 amending Regulation (EC) No 794/2004 as regards the standard forms for notification of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty (1), and in particular Article 27 thereof, After consulting the Advisory Committee on State Aid, Whereas: (1) Commission Regulation (EC) No 794/2004 of 21 April 2004 implementing Council Regulation (EC) No 659/1999 laying down detailed rules for the application of Article 93 of the EC Treaty (2) established a compulsory comprehensive State aid notification form. (2) Following the adoption by the Commission of new guidelines on national regional aid for 2007 to 2013 (3) it is necessary to modify parts of the notification form. (3) Regulation (EC) No 794/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 794/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2006. For the Commission Neelie KROES Member of the Commission (1) OJ L 83, 27.3.1999, p. 1. Regulation as amended by the 2003 Act of Accession. (2) OJ L 140, 30.4.2004, p. 1. (3) OJ C 54, 4.3.2006, p. 13. ANNEX In Part III of Annex I to Regulation (EC) No 794/2004, Supplementary Information sheets 4 and 5 are replaced by the following: